Name: Commission Regulation (EEC) No 164/89 of 24 January 1989 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts
 Type: Regulation
 Subject Matter: financial institutions and credit;  trade policy;  agricultural policy
 Date Published: nan

 No L 20/12 Official Journal of the European Communities 25. 1 . 89 COMMISSION REGULATION (EEC) No 164/89 of 24 January 1989 amending Regulation (EEC) No 2185/87 on the repayment of export refunds for certain agricultural products exported in the form of certain goods not covered by Annex II to the Treaty and the charging of accession compensatory amounts included in the Annex to Regulation (EEC) No 2185/87 cannot qualify for a refund fixed for sugar ; whereas those products should be excluded from that Annex ; . Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regulation (EEC) No 2306/88 (4), and in particular Article 19 (7) thereof, Whereas Commission Regulation (EEC) No 2185/87 (*), as amended by Regulation (EEC) No 1595/88 (*), provides in certain cases for the repayment of a refund calculated on the basis of the quantities fixed in the Annex to that Regulation ; Whereas, as a result of the latest amendment to Annex I to Regulation (EEC) No 1785/81 , certain products HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2185/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988 , p. 16. (3) OJ No L 177, 1 . 7 . 1981 , p . 4. (4) OJ No L 201 , 27. 7. 1988 , p. 65. 0 OJ No L 203, 24. 7. 1987, p. 20. O Ol No L 142, 9 . 6. 1988, p . 15 . 25. 1 . 89 Official Journal of the European Communities No L 20/ 13 ANNEX 'ANNEX Goods (CN code) Quantities of basic products regarded as having been used to manufacture 100 kg of goods 1302 31 00 1302 3210 1302 32 90 1302 39 00 717 kg of white sugar 2941 10 00 6 703 kg of maize (for starch industry) plus 787,40 kg of white sugar 3001 90 91 717 kg of white sugar 3505 10 50 335 kg common wheat (for the starch industry) 3912 90 90 3913 90 90 ^ 717 kg of white sugar' / 4